DETAILED ACTION
This is an office action on the merits in response to the communication filed on 10/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 8 and 15 are amended.  Claims 1-20 are pending and are considered in this office action.

Response to Arguments/Comments
103 Rejection
The argument is moot in light of a new art and new grounds of rejections due to amended claims.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

processing the data identifying the goods for shipping from the legacy data format into a standard data format; processing the data associated with the goods from the standard date format into the legacy data format”, however such limitations lack support from the specification.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


With respect to claim 1, 8 & 15
Sriram teaches the limitations of:
receiving, from a shipper of goods for shipping and by a blockchain decentralized application, data identifying the goods for shipping ([0027], The provenance management system 102 can serve as a trusted authority that stores a profile of an entity account corresponding to a unique entity authenticated by the identity provider system 110. The profile of the entity account can include an identity address. Logistic transactions can reference the identity address as a source address or a destination address. For example, the provenance management system 102 can bind an identity address to one or more logistic transaction records represented in a public ledger database. The public ledger database is a computer system that provides an irrepudiable proof that a given logistic transaction was conducted between two addresses in the public ledger database; [0006], a logistic transaction is an inventory record of quantified goods that occurs within a company or between companies. A logistic transaction can define a quantity of one or more items associated with one or more types of items. The logistic transaction can define a source of the items, such as by referencing one or more previous logistic transactions that source at least a subset of the quantity of items described in the current logistic transaction; [0026], The provenance management system 102 can receive and register a public identity key from a participant device when the participant entity's identity is authenticated. The public identity key can be used to verify cryptographic signatures made using a private identity key known only by agents of the participant entity. In some embodiments, the provenance management system 102 can register an identity address associated with the public ;
processing, by the blockchain decentralized application, the data identifying the goods in the standard data format, and the data identifying the shipper using the cryptographic key ([0028], The block chain includes one or more sequential blocks each containing one or more logistic transactions. In some embodiments, whenever a block of transactions is created, information in the block is processed through a hash function to produce a hash value. This hash value is stored along with the new block at the end of the block chain. Each new hash is also generated based on the hash value of a previous block, hence ensuring the authenticity of the entire block chain. The chaining of the hash functions confirms that the new block—and every block after it—is legitimate; [0033], A SKU package of a logistic transaction can be sourced from an identity address (e.g., the source address is the identity address). For example, when reporting this type of logistic transactions, each logistic transaction is cryptographically signed by a private identity key associated with the identity address.; [0072], For example, the provenance management system 404 can verify that the cryptographic signature in the logistic transaction record matches a public identity key and/or a public popcode key. The provenance management system 404 can determine which public key(s) to check against based on the source address(es) indicated in the logistic transaction record;)
storing, by the blockchain decentralized application and in a blockchain, the processed data identifying the goods and the processed data identifying the shipper (see [0027-0028]);
receiving, from the shipper of the goods for shipping by the blockchain decentralized application, a query requesting data associated with shipment of the goods ([0005], When the first company prepares to deliver the first quantity of goods to its various customers, the first computing device can request a proof of provenance code (hereinafter a “popcode”) label from the provenance management system or an agent thereof.);
accessing, by the blockchain decentralized application, the data associated with the goods, in standard data format, from the blockchain ([0008], The method described enables the block chain to keep track of multiple logistic transactions. Any consumer or company can access the block chain to verify the provenance associated with a set of items by access the block chain. For example, any popcode label consistent with the logistics platform can be scanned to check against the public ledger database represented by the block chain.);
providing, for output, the data associated with the goods, ([0039], When the provenance management system 102 receive a logistic transaction from a participant device, the provenance management system 102 can publish the logistic transaction into the distributed consensus system 114.)

Sriram does not explicitly disclose, but Leonard teaches:
(see at least [0011])
processing the data identifying the goods for shipping from the legacy data format into a standard data format (see at least [0014]);
processing the data associated with the goods from the standard date format into the legacy data format  (see at least [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Leonard with the teaching of Sriram as they relate to a system/method of data transfer using a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sriram offers the embodiment of using the blockchain to verify provenance in a supply chain.  One of ordinary skill in the art at the time the invention was made would have recognized the 

With respect to claim 2, 9 & 16
The combination of Sriram and Leonard teaches the limitations of claim 1, 8, and 15 respectively.  Sriram further teaches: 
receiving the query requesting the data associated with the goods by receiving, from a user, the query requesting the data associated with the goods and data identifying the user; and based on receiving the query requesting data associated with the goods and based on the data identifying the user, determining, by the blockchain decentralized application, that the user is authorized to access the data associated with the goods ([0024], To register an entity account, the provenance management system 102 can communicate with an identity provider system 110. The provenance management system 102 can interface with the identity provider system 110 using an electronic interface or other digital means to validate the entity account. This can occur when registering the entity account or when receiving an access request (e.g., to report a logistic transaction or extract logistic information) from a participant device.  The identity provider system 110 can affirm or deny that a requester is an authorized participant in the cryptography-based logistic platform 100.)

With respect to claim 4, 11 & 18
The combination of Sriram and Leonard teaches the limitations of claim 1, 8, and 15 respectively.  Sriram further teaches: 
receiving, by the blockchain decentralized application, the data identifying the goods, data identifying a consignee, and an additional cryptographic key ([0006], A logistic transaction is an inventory record of quantified goods that occurs within a company or between companies. A logistic transaction can define a quantity of one or more items associated with one or more types of items..….. The logistic transaction can define a destination address (e.g., an identity address or a popcode address) of where the items are assigned to. [0083], the provenance management system 504 can cryptographically verify the logistic transaction records against known public identity keys and known public popcode keys stored in its trusted storage. These public identity keys and the public popcode keys can respectively correspond to the source addresses and/or the destination addresses of the logistic transaction records.);
processing, by the blockchain decentralized application, the data identifying the goods and the data identifying the consignee using the additional cryptographic key ([0028], The block chain includes one or more sequential blocks each containing one or more logistic transactions. In some embodiments, whenever a block of transactions is created, information in the block is processed through a hash function to produce a hash value. This hash value is stored along with the new block at the end of the block chain. Each new hash is also generated based on the hash value of a previous block, hence ensuring the authenticity of the entire block chain. The chaining of the hash functions confirms that the new block—and every block after it—is legitimate; see [0072], At block 416, the provenance management system 404 can verify the logistic transaction record. For example, the provenance management system 404 can verify that the cryptographic signature in the logistic transaction record matches a public identity key and/or a public popcode key. The provenance management system 404 can determine which public key(s) to check against based on the source address(es) indicated in the logistic transaction record. For example, if the source address indicates a popcode address, then the provenance management system 404 can determine that the logistic transaction record corresponds to a logistic transfer transaction. Therefore, the provenance management system 404 then can check the cryptographic signature against the public ; and
storing, by the blockchain decentralized application and in a blockchain, the processed data identifying the goods and the processed data identifying the consignee (see [0027-0028]).

With respect to claim 5 & 12
The combination of Sriram and Leonard teaches the limitations of claim 4 and 11 respectively.  Sriram further teaches: 
receiving the data identifying the goods, the data identifying the consignee, and the additional cryptographic key comprises receiving data indicating that the consignee is receiving the goods from the shipper (see [0049-0050]).

With respect to claim 6, 13 & 19
Sriram teaches the limitations of claim 1, 8, and 15 respectively.  Sriram further teaches: 
processing the data identifying the goods and the data identifying the shipper using the cryptographic key comprises:
identifying a blockchain wallet of the shipper ([0028], The agent application 108 utilizes the application services provided by the provenance management system 102. For example, the agent application 108 can facilitate registration of an entity account (e.g., a participant identity), monitoring provenance or logistic information associated with one or more movable items, reporting a logistic transaction for public record keeping, or any combination thereof.), and
storing the processed data identifying the goods and the processed data identifying the shipper comprises: storing the processed data identifying the goods in the blockchain wallet of the shipper (see [0027-0028]).

With respect to claim 7, 14 & 20
The combination of Sriram and Leonard teaches the limitations of claim 1, 8, and 15 respectively.  Sriram further teaches:
receiving the query requesting data associated with the goods comprises receiving a request for data identifying an entity that is in possession of the goods ([0005], When the first company prepares to deliver the first quantity of goods to its various customers, the first computing device can request a proof of provenance code (hereinafter a “popcode”) label from the provenance management system or an agent thereof. The popcode label encodes a private popcode key used to cryptographically sign a logistic transaction record. The provenance management system can store a public popcode key corresponding to the private popcode key in its trusted storage such that it can verify the signature made by the private popcode key (e.g., hence establishing a proof-of-possession).);
accessing the data associated with the goods from the blockchain comprises identifying a blockchain wallet that indicates that a particular entity is in possession of the goods ([0022], A participant entity is a company that, at some point, is in possession of an item tracked by the provenance management system 102. For example, the participant entity can be a component manufacturer, an assembly factory, a distributor, a wholesaler, a retailer, or a consumer; see [0023], ([0028], The agent application 108 utilizes the application services provided by the provenance management system 102. For example, the agent application 108 can facilitate registration of an entity account (e.g., a participant identity), monitoring provenance or logistic information associated with one or more movable items, reporting a logistic transaction for public record keeping, or any combination thereof.); and
providing the data associated with the goods comprises providing data indicating that the particular entity is in possession of the goods ([0049], The provenance tree 300 may be maintained in a logistic platform, such as the cryptography-based logistic platform 100 of FIG. 1. The provenance tree 300 is a 


Claims 3, 10 & 17 are rejected under 35 U.S.C 103 as being obvious over Sriram et al. (US20160164884A1; hereinafter, “Sriram”) in view of Leonard et al. (US20190385229A1; hereinafter “Leonard”), and further in view of Langschaedel et al. (US20150262176A1; hereinafter “Langschaedel”).
With respect to claim 3, 10 & 17
The combination of Sriram and Leonard teaches the limitations of claim 1, 8, and 15 respectively.  The combination does not explicitly disclose, but Langschaedel teaches: 
storing a portion of the processed data identifying the goods in a first portion of the block chain that remains online; and storing a remaining portion of the processed data identifying the goods in a second portion of the block chain that remains offline (see fig. 47 & [0026], The invention also provides a method of transacting bitcoin. A processor stores a plurality of Bitcoin addresses in a wallet. The processor selects a first transfer set of the Bitcoin addresses for cold storage in a first vault. The processor transfers at least a portion of each of the Bitcoin addresses of the first transfer set to the first vault while keeping the portions a first transaction set in the register; [0111], As shown in FIG. 48, a local register 60 includes a plurality of wallets 42, one of which is shown. The wallet 42 has a plurality of Bitcoin addresses 74, 76 and 78 associated therewith. Each Bitcoin address 74, 76 and 78 has a respective value and a respective private key. The local controller 58 transfers the entire value of the Bitcoin addresses 76 and 78 into the vault 64. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Langschaedel with the teaching of Sriram/ Leonard as they relate to a system/method of managing blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sriram offers the embodiment of the utilizing one or more cryptographic methods of provenance tracking.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the provenance tracking as disclosed by Sriram to the methods of storing portion of the data to either online or offline storage as taught by Langschaedel for the predicated result of improved systems and methods of security.


Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YIN Y CHOI/ Examiner, Art Unit 3685                                                                                                                                                           1/3/2022

/JAMES D NIGH/Senior Examiner, Art Unit 3685